Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note the new examiner of record.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 7-8, 11-12, 14, 17-18, 21-22, 25-26, and 29-30 in the reply filed on 11/29/21 is acknowledged. 
Applicant’s election of the pair of monomers in claims 1-2, 7-8, 11, and 17 is also acknowledged. Applicant asserts that the elected species also reads on claim 21, but claim 21 recites a copolymer comprising a methacrylate monomer unit, while the elected species contains only methacrylamide monomer units. However, upon examination, the prior art does not teach or render obvious the elected species. The election of species requirement has been withdrawn and all the elected claims of Group I have been examined below.


Claim Objections
Claims 2, 8, 12, and 14 are objected to because of the following informalities:
In line 6 of claim 2, “dialkylacrylamides” should be “dialkylacrylamide”
Claim 8 should end with a period.  
In claim 12, “comprising the formula (IV)” should be “further comprising a compound having the formula (IV).”
In claim 14, “comprising the formula (V)” should be “further comprising a compound having the formula (V).”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 11-12, 14, 17-18, 21-22, 25-26, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims 2, 11-12, and 14, recite a monomer (ii) comprising a short-chain fatty acid (SCFA) moiety. However, it is not clear what qualifies as a short-chain fatty acid. Page 2 lines 11-14 of the specification indicate that the SCFAs have 3 to 12 carbon atoms, but the last two lines of page 10 of the specification (as well as claim 8) disclose that the SCFA can be acetic acid, which contains 2 carbon atoms. The definition of the SCFA of the claims is therefore indefinite, except for claims 7-8 which more specifically define the SCFA. It is also noted that the SCFA moiety of the monomer (ii) is a short-chain fatty acid residue, rather than a full-fledged acid. If applicant amends claim 1 to more clearly define the SCFA, applicant is advised to ensure that claims 7-8, 17-18, 21-22, 25, 26, and 29-30 continue to limit claim 1. 
Claim 7 recites that the monomer of formula (II) “comprises” formula (III). It is not clear how formula (II) can comprise formula (III). It is the examiner’s position that applicant actually intends for the monomer of formula (II) to have the structure of formula (III) and the examiner recommends that the claim be amended to reflect this. Similarly, claims 17-18, 21-22, 25-26, and 29-30 should be amended to clarify that the recited copolymers have the recited structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (U.S. Pat. No. 4,054,722).
In column 7 lines 57-58 Yoshida discloses a 2-acetoxyethyl methacrylate/N-vinyl pyrrolidone copolymer, and in column 8 lines 6-7 discloses a 2-acetoxyethyl methacrylate/N,N-dibutylacrylamide copolymer. N-vinyl pyrrolidone and N,N-dibutylacrylamide meet the limitations of the hydrophilic monomers of claims 1-2 and 8 for the case where the hydrophilic monomer forms a poly(N-vinyl pyrrolidone) or poly(N,N-dialkylacrylamide) polymer, X in formula (II) is O, L is ethylene, and SCFA is an acetic acid residue. Since the composition of claims 1-2 and 8 does not require any components other than the copolymer, claims 1-2 and 8 are anticipated by Yoshida. 

Claims 1, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiti (Maiti, B., and De., P., “RAFT polymerization of fatty acid containing monomers: controlled synthesis of polymers from renewable resources”, RSC Adv., 2013, 3, 24983-24990).
In the “Synthesis of block copolymers” paragraph of page 24985, Maiti discloses the block polymerization of 2-(2-methoxyethoxy)ethyl methacrylate (MEO2MA), meeting the limitations of the hydrophilic monomer (i) of claim 1, with various fatty acid residue-containing methacrylate monomers (described in the “Synthesis of FAMA monomers” section of pages 24984-85), meeting the limitations of the monomer (ii) of claim 1, as well as claim 7 for the case where the fatty acid is caprylic acid (PCLAMA), and claim 8 for the cases where the acid is caprylic or lauric acid. The block copolymers meet the limitations of claim 11. Since the composition of claims 1, 7-8, and 11 does not require any components other than the copolymer, claims 1, 7-8, and 11 are anticipated by Maiti. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
The discussion of Yoshida in paragraph 8 above is incorporated here by reference. Yoshida discloses a composition meeting the limitations of claim 1, but does not explicitly disclose a monomer meeting the limitations of formula (III).
In column 4 lines 13-56 Yoshida discloses various suitable (meth)acrylate monomers having equivalent use to the 2-acetoxyethyl methacrylate used in the polymers discussed in paragraph 6 above. These additional monomers include 2-propionoyloxyethyl methacrylate, 2-butyroyloxyethyl methacrylate, and 2-caproyloxyethyl methacrylate, meeting the limitations of the monomer of claim 7 for the cases where there are either 0, 1, or 5 of the bracketed methylene unit. It would have been obvious to one of ordinary skill in the art to prepare the copolymers of Yoshida using 2-propionoyloxyethyl methacrylate or 2-caproyloxyethyl methacrylate in place of 2-acetoxyethyl methacrylate, since Yoshida teaches that the monomers have equivalent use in forming the desired copolymers.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maiti in view of Chiefari (Chiefari, J., Chong, Y.K., Ercole, F., Kristina, J., Jeffery, J., Le, T.P.T., Mayadunne, R.T.A., Meijs, G.F., Moad, C.L., Moad, G., Rizzardo, E., Thang, S.H., “Living Free-Radical Polymerization by Reversible Addition-Fragmentation Chain Transfer: The RAFT Process”, Macromolecules, 1998, 31, 5559-5562).
The discussion of Maiti in paragraph 9 above is incorporated here by reference. Maiti discloses a composition meeting the limitation of claim 1, and discloses that the copolymer can be a block copolymer, and in Table 2 (page 24987) discloses that the block copolymers have molecular weights implying numbers of repeat units consistent with a and b in claim 12, but does not specifically disclose block copolymers having the structure of claim 12. In particular, while Maiti discloses preparing the block copolymers via RAFT polymerization using chain transfer agents, Maiti does not disclose the use of specific chain transfer agents which lead to copolymers having the end groups recited in claim 12. 
Chiefari, in the left column of page 5559, discloses chain transfer agents for RAFT polymerization. Reagent 6 of Chiefari will produce copolymers having the end groups recited in claim 12. Reagent 9 of Chiefari corresponds to the CTP chain transfer agent disclosed in the first paragraph (beneath Scheme 1) in the left column of page 24984 of Maiti. It therefore would have been obvious to one of ordinary skill in the art to prepare the block copolymers of Maiti using the reagent 6 of Maiti, leading to copolymers meeting the limitations of claim 12, since Chiefari discloses that has equivalent use to the CTP chain transfer agent of Maiti in RAFT polymerization.

Claims 14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Bowman (U.S. Pat. No. 4,865,946) and Chiefari.
The discussions of Yoshida in paragraphs 8 and 13 above are incorporated here by reference Yoshida discloses a polymer meeting the limitations of claim 1. The polymers of Yoshida are useful in a timing layer for a color diffusion transfer photographic process. In column 7 lines 26-28 Yoshida discloses that the polymers have a molecular weight in a range implying numbers of repeat units in ranges at least overlapping the ranges recited in claims 14 and 21-22. As discussed in paragraph 13 above, the methacrylate monomer of Yoshida can 2-butanoyloxyethyl methacrylate, corresponding to the (b) repeat unit of claim 21 and the monomer(ii) of claim 22. be In column 5 lines 45-54 and column 6 line 52 Yoshida discloses that the comonomer can be a methacrylamide, but does not specifically disclose 2-hydroxypropyl methacrylamide, as required in claims 14 and 21-22 as a suitable methacrylamide copolymer. It is clear from the breadth of the disclosure in columns 5-6 of Yoshida that the copolymer is not particularly limited within the classes disclosed by Yoshida. Yoshida also does not disclose block copolymers having the end groups recited in claims 14 and 21-22. Yoshida does disclose in column 7 lines 14-17 that the polymerization is usually a free radical polymerization. 
	Bowman, in the abstract discloses a polymer useful as a temporary barrier between reactants in photographic materials, particularly useful as a process timing layer in color image transfer film units. In column 4 line 20 Bowman discloses that N-(2-hydroxypropyl) methacrylamide, meeting the limitations of the HPMA monomer of claims 14 and 21-22, is a suitable monomer for inclusion in the polymer, and in column 4 lines 5-40 Bowman discloses that the 2-hydroxypropyl methacrylate has equivalent use to various other monomers disclosed in column 5 of Yoshida as suitable comonomers. 
It therefore would have been obvious to one of ordinary skill in the art to use N-(2-hydroxypropyl) methacrylamide as the comonomer in forming the polymer of Yoshida, since Bowman discloses that has equivalent use to the comonomers of Yoshida in forming copolymers useful in timing layers for color transfer film units.
	Chiefari, in the left column of page 5559 discloses RAFT polymerization as useful with a wide range or monomers and reaction conditions. Chiefari further discloses in the left column of page 5559 discloses chain transfer agents for RAFT polymerization. Reagent 6 of Chiefari will produce copolymers having the end groups recited in claim 14 and 21-22. Using the RAFT polymerization of Chiefari to prepare the polymers of Yoshida and Bowman, in particular using reagent 6 of Chiefari as the chain transfer agent, therefore leads to polymers meeting the limitations of claims 14 and 21-22.
	It would have been obvious to one of ordinary skill in the art to prepare the polymers of Yoshida and Bowman by the process of Chiefari, using the reagent 6 of Chiefari as the chain transfer agent, since Chiefari discloses in the first paragraph of the left column of page 5559 that RAF polymerization can be used with a wide range or monomers and reaction conditions and provides controlled molecular weight polymers with narrow polydispersities

Allowable Subject Matter
Claims 17-18, 25-26, and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the references discussed above, do not disclose or render obvious copolymers meeting the limitations of claims 17-18, 25-26, and 29-30. One of ordinary skill in the art would not have been motivated to replace the fatty acid residue-containing methacrylate monomers of Yoshida or Maiti with the 2-butanoyloxyethyl methacrylamide monomer of claims 18-19 or the 2-(4-butanoyloxybenzyloxy)ethyl methacrylate/methacrylamide monomers of claims 25-26 and 29-30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771